DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-16 have been canceled.
Claims 17-27 are presented for examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is rendered vague and indefinite by the phrase “the balance being water”.  Firstly, there is insufficient antecedent basis for the term “the balance” in the claim. Secondly, in the context of this claim which uses the open-ended term “comprising” to denote the possible ingredients of the antimicrobial composition, which means that any number of additional ingredients could be present it is unclear to what “balance” this is meant to refer. Does applicant mean that the antimicrobial composition contains those specifically recited ingredients and the rest is water (that is – up to 100%)? If such is the case, then “consisting of” language is appropriate. Does “the balance” refer to the antimicrobial composition or the disinfectant product? 
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under U.S.C. 112, second paragraph, for the reasons set forth above.
Note on claim interpretation: For purposes of examination the claims as drafted are given their broadest reasonable interpretation  (BRI) in light of the specification. With regard to the claim language “wherein the composition has an immediate effectiveness and prolonged persistence against a pathogenic microorganism such that the composition is at least 99.9999% effective against a pathogenic microorganism after 10 minutes of exposure and remains at least 99.9999% effective against the pathogenic microorganism for 5 days or longer”, such language does not effectively limit the claim as it merely recites an innate intrinsic functional property of the composition or alternatively an intended result of a positively recited step of the method (see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) (a whereby “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”)
	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Prevost et al. and Modak (US 6,585,961) with evidence provided by the Wikipedia document entitled “Carvacrol” (available at https://.wikipedia.en/wiki/Carvacrol) in view of Schmaus (US 7,582,681) further in view of Lutz et al. (US 2004/0091558) and Madhyastha (US 7,314,857) and Andrews et al. (EP 2 356 982).
A method comprising applying a disinfectant product to a surface, the disinfectant product comprising an antimicrobial composition comprising: a) ethylenediamine tetraacetic acid (EDTA) or salts thereof; b) a straight chain 1,2-alkanediol, wherein the straight chain 1,2-alkanediol is selected from the group consisting of 1,2-pentanediol or 1,2-hexanediol; c) a surfactant; d) a biocidal terpenoid; and e) the balance being water is claimed.
Prevost et al. beneficially teach an antimicrobial composition that contains a synergistic amount of a chelating agent (i.e., EDTA) and also contains a surfactant (i.e., SDS). The reference further discloses that EDTA is present in an amount of 1% wt./vol. and surfactant is present in an amount about 1-2 % (see entire document, including e.g., Column 3, lines 33-46, 55-56, Column 4, line 10-11).
Modak et al. disclose an antimicrobial composition that contains synergistic amounts of a chelating agent, such as EDTA, 1,2-alkandiols, surfactant and thymol, eugenol or limonene, biocidal terpenoids. Further discloses is the efficacy of the composition against E. coli, S. aureus, P. aeruginosa, with greater than 99.99 percent effectiveness (see entire document, including e.g., paragraphs [0002], [0036], [0047], [0052], [0118], [0119], [0147], [0225], [0230], [0231]).

The Wikipedia webpage discloses that carvacrol is known to possess antimicrobial properties and is present in the essential oil of various plants, including bergamot.
Schmaus et al. beneficially discloses an antimicrobial mixture comprising an effective amount of one of 1,2-hexanediol and 1,2-pentanediol (see entire document, including e.g., Column 1, lines 50-61).
Lutz et al. beneficially teach an antimicrobial composition containing synergistic ingredients including EDTA, a chelating agent and a surfactant. Further disclosed is that the antimicrobial composition was tested by adding to a bacterial mixture containing S. aureus and showed 100 percent retardation of the bacteria through 14 days (see entire document, including e.g., paragraphs [0002], [0016], [0066], [0078], [0102], [0115]).
Madhyastha teaches an antimicrobial composition that contains a synergistic amount a chelating agent (such as EDTA) and an EDTA surfactant and the composition does not include a peroxide. The reference discloses that the composition has antimicrobial efficacy against E. coli, S. aureus, and P. aeruginosa and may be used to treat or coat the surface of medical devices that would be susceptible to contamination by microorganism and devices susceptible to biofilm formation (see entire document, including e.g., Column 1, lines 16-18, Column 3, lines 49-60, Column 4, lines 15-18, 20-22, 57-59, 63-65, Column 5, lines 1-8).
Andrews et al. teach an antimicrobial composition that contains synergistic ingredients compared to use alone including a chelating agent and a detergent, surfactant. Further disclosed is the effectiveness of the antimicrobial composition showing a 4 log reduction in S aureus; 99.99 is 2 log reduction. In addition, various consumer products comprising the antimicrobial composition are discussed (see entire document, including e.g., paragraphs [0010], [0054], [0062], [0114], [0133], [0150],[0197]).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to further include essential oils with antimicrobial properties, such as bergamot oil, within the antimicrobial composition taught by Prevost et al. based upon the beneficial teachings provided by Modak with respect to the antimicrobial properties of the essential oil, and components thereof. Furthermore, as the bergamot oil would contain carvacrol, the use of bergamot oil would intrinsically be adding carvacrol. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose and for the following reasons: adding known antimicrobial components (i.e., essential oils, carvacrol) to an antimicrobial composition would be well within the purview of the skilled artisan developing such a composition. In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)). The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton."). The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that: It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.
Likewise, it would have been well within the purview of the skilled artisan to choose a zwitterionic surfactant as one of the one or more surfactants employed in an antimicrobial composition as disclosed by the cited references. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. (See MPEP 2144.07). Simply choosing a known surfactant from a finite list of alternatives would be the product not of innovation, but of ordinary skill and common sense.
The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. ”[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.
It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant's invention.
The employment of various known surfactants and other additives along with compounds with biocidal activity would be considered routine experimentation and optimization to the skilled artisan. Optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant's invention. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
As stated previously the recitation of efficacy results against specific bacteria under specific conditions does not effectively limit the claims as such antibacterial properties would be an intrinsic function property of the composition itself. A prima facie case exists when chemical compounds have very close structural similarities and similar utilities, in the expectation by the skilled artisan that compounds similar in structure will have similar properties (see, e.g., MPEP 2144.09). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1254-1255, 195 U.S.P.Q. (BNA) 430, 432-33 (C.C.P.A. 1977).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed
invention. Therefore, the invention as a whole was prima facie obvious to one of skill in
the art at the time the invention was made, as evidence by the references, especially in
the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.10,194,657 and claim 10 of U.S. Patent No. 10,813,353. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to antimicrobial compositions comprising EDTA, 1,2-hexanediol, SDS, and thymol, carvacrol, eugenol or limonene.  In addition, please note that the instant claims encompass and/or are encompassed by the "657 claims.


Note:  The claims of the instant Application mirror those of Applications 14/491358 and 16/266560. Which were allowed in light of the evidence of criticality of the specific amounts of constituent components of the antimicrobial composition (see MPEP 2144.05(III)(A). Applicant asserted in the Affidavit filed by Zsolt Hertelendy:
 As shown in Exhibits A, B, D and E each individual constituent at desired concentrations had poor antimicrobial efficacy against staphylococcus aureus cells. To our surprise, we discovered that the combination of these same constitutes provided not only improved antimicrobial efficacy, but essentially 100% effectiveness against Staphylococcus aureus cells. Attached Exhibit F illustrates the antimicrobial efficacy of a composition containing 50 mM of EOT A (about 1.5%> by weight per volume of EDTA), 0.1 %> by weight per volume of SDS, 3% by volume per volume of 1,2-hexanediol, 0.1 %> by weight per volume of tea tree oil, and the remainder water. As shown in Exhibit F, EDTA, SDS, 1,2-hexanediol and tree tea oil in combination at these concentrations had enhanced antimicrobial efficacy over any of the individual constituents, and further the combination exhibited almost 100% effectiveness against the Staphylococcus aureus cells. Exhibit F illustrates the surprising synergistic benefits we achieved by discovering a unique combination of constituents including a chelating agent, like EDTA; a surfactant, like SDS; a straight chain 1,2-alkanediol, like 1,2-hexanediol; and a biocidal terpenoid, present in tree tea oil. (Emphasis added)

Thus it would appear that Applicant’s invention is predicated on an unexpected result, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients. The actual antimicrobial composition that showed "surprising" results was the one that contained 1.5% EDTA, 0.1 % SDS, 3% 1,2 hexanediol and 0.1 % tea tree oil. Furthermore, these "surprising" results were 100% efficacy against S. aureus and no evidence has been provided that the efficacy was as broad as claimed. While surprising/unexpected results are useful evidence of nonobviousness, the claims must be relatively commensurate with the actual composition used to obtain those results.
Furthermore, with respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39). Hlowever, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007). Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ,...[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978). Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
It was the showing of unexpected results commensurate in scope with the claims that was the reason the claims of the previous Applications were found allowable.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655